Case 3:20-cv-01601-K Document11 Filed 07/01/20 Page1lof1 PagelD 39

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

TACTUS TECHNOLOGIES, LLC §
§
Plaintiff(s), §

VS. § CIVIL ACTION NO. 3:20-CV-01601
ONEPLUS TECHNOLOGY (SHENZHEN) ;
CO, LTD, ET AL §
Defendant(s). §

AFFIDAVIT OF SERVICE

 

Came to my hand on Wednesday, June 17, 2020 at 12:30 PM,

Executed at: 1810 E SAHARA AVE, STE 215, LAS VEGAS, NV 89104
within the county of CLARK at 3:52 PM, on Thursday, June 18, 2020,
by individually and personally delivering to the within named:

ONEPLUS USA CORP
t
By delivering to its Registered Agent, LEGALINC CORPORATE SERVICES
By delivering to its Authorized Agent, PAIGE B, a true copy of this

SUMMONS IN A CIVIL ACTION and PLAINTIFF'S ORIGINAL COMPLAINT
FOR PATENT INFRINGEMENT WITH EXHIBIT A AND CIVIL COVER SHEET

having first endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority, on this day personally appeared BERT LOTT who after being duly sworn on
oath states: "My name is BERT LOTT. I am a person over eighteen (18) years of age and I am competent to make this
affidavit. I am a resident of the State of Nevada. I have personal knowledge of the facts and statements contained in this
affidavit and aver that each is true and correct. I am not a party to this suit nor related or affiliated with any herein, and have
no interest in the outcome of the suit. I have never been convicted of a felony or of a misdemeanor involving moral

turpitude.”

By:

 

B LOTT-PROCESS SERVER #1471

Subscribed and Sworn to by BERT LOTT, Before Me, the undersigned authority, on this
25th day of June, 2020.

 

 

 

 

 

    

 

 

Ld -
JILL JUDD Notary Public and for se State of Nevada
NOTARY PUBLIC _——
STATE OF NEVADA AP. ( TuDD
APPT. NO. 07-4862-1 ~ eau OTARY PUBLIC
MY APPT. EXPIRES SEPTEMBER 14, 2023 2) STATE OF NEVADA
SR) §—APPT.NO.07-4862-1
Se” MY APPT. EXPIRES SEPTEMBER 14, 2023 2020001325

 

 

 
